Citation Nr: 1410513	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a bilateral knee injury.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in relevant part the above claim.  

The Veteran requested a VA Regional Office hearing on his Substantive Appeal, VA Form 9, and a hearing was scheduled in February 2014.  Despite receiving adequate notice of that hearing by way of a January 2014 letter, he failed to attend his scheduled hearing. As such, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral knee disability did not have its onset during or is a result of service.



CONCLUSION OF LAW

The criteria for service connection for bilateral knee disabilities have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for residuals of a bilateral knee injury.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A December 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a medical examination in November 2009, and earlier in January 2009, to obtain an opinion as to whether his bilateral knee disability was the result of an injury incurred during military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Although the examiner recorded that the Veteran had a negative history for surgical intervention and the record shows that he had a right knee arthroscopy, revealing a diagnosis of chondromalacia inferior pole of the patella, the Board finds that the opinion is adequate for adjudication purposes.  In this regard, the examiner considered x-ray studies which showed the current condition of the knee, as well as addressed the service incidents and diagnosis concerning the knees in providing a medical opinion.  In light of the foregoing, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service connection 

The Veteran seeks service connection for a bilateral knee condition which he contends is the result of an injury suffered in service.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A review of the Veteran's service medical records reveals that the Veteran was treated for complaints of knee pain in service.  In February 1981, the Veteran received diagnoses of bilateral stress fractures and bilateral patellar tendonitis.  In April 1981, the Veteran underwent x-ray studies and a bone scan which revealed bilateral tibia plateau stress fractures.  In May 1981, the Veteran was diagnosed and treated for bilateral tibial stress fractures.  In July 1983, the Veteran was treated for right leg pain from the knee to ankle, which was diagnosed as shin splints.  In his Report of Medical History, completed on separation from service in September 1986, the Veteran stated, "At the present time, I am in good health, except for a shortness of breath."  However, in that report he checked the "yes" box in response to "Have you ever had or have you now a 'trick' or locked knee?"  He further noted that he had pain in his knees after sitting or driving for a long period of time.

Private treatment records dated May 1993, shows the Veteran underwent an operation in order to rule out a torn medial meniscus.  The report indicates the medial meniscus was intact, and gave a postoperative diagnosis of chondromalacia inferior pole of the patella.

In a private treatment records dated February 2003, the Veteran complained of bilateral knee pain.  The Veteran reported having stress fractures in service while running in combat boots.  The report does not provide a diagnosis or etiological opinion as to the Veteran's condition.

October 2008 VA treatment records show the Veteran complained of right knee pain, ongoing for the past 3 to 4 months.  The Veteran reported the knee injury which occurred in service, but noted it had been resolved.  

December 2008 VA treatment records show the Veteran was treated for pain in his right knee.  X-ray imaging shows a mild narrowing the medial compartment and minimal narrowing of the lateral compartment, minimal osteophytic spurring on the immediate aspect of the joint area, mild narrowing and osteophytic spurring of the patellofemoral joint, and minimal increased fluid in the suprapatellar recess.

In January 2009, the Veteran underwent a VA examination where he was diagnosed with mild to moderate bilateral degenerative joint disease of the knees.  The examiner opined the Veteran's condition was less likely as not related to military service because the Veteran's current condition was consistent with age related degenerative changes.  The examiner noted there was no military injury present which would have caused the current degenerative joint disease.  The examiner further stated that a tibial plateau stress fracture or patella tendonitis have not been shown to lead to degenerative changes in the knee joint.

In a November 2009 examination, the Veteran related a history of developing bilateral proximal tibial stress fractures from physical training in service.  He stated his knees have bothered him over the last 5 years, though he does not have any active treatment for his bilateral knee condition.  X-rays taken during the examination reflected mild osteoarthritis bilaterally.  The examiner opined the Veteran's condition was less likely as not related to military service, or the injury suffered in service.  The examiner explained that the Veteran's bilateral stress fractures had healed without residuals and no longer existed.  He further stated that the Veteran's current bilateral early osteoarthritis of his knees is an expected normal aging outcome unrelated to his in-service event.

In July 2009, the Veteran submitted a statement in which he stated that he received bilateral stress fractures of the medial tibial plateau while running in January 1981.  He stated, however, that he was treated for patellar tendonitis until x-rays and a bone scan were ordered in March 1981 that revealed the stress fractures.  He reported experiencing some soreness, but stated it was rarely bad enough to interfere with his duties.  He noted that by the date of his discharge in November 1986, he had developed a stiffness in his knee after prolonged sitting.  He stated the soreness and stiffness were the only problems experienced until March 1993, when he began having significant pain in his right knee, and he saw a specialist.  He reported the pain then subsided, until he began experiencing severe pain in both knees in October 2002.

Both the January and November 2009 VA examinations diagnosed the Veteran with bilateral degenerative joint disease of the knees.  The Board therefore finds the Veteran has a present bilateral knee disability.  Additionally, service treatment records show that the Veteran was treated for complaints of knee pain and was diagnosed as having bilateral tendonitis and bilateral tibia plateau stress fractures.  \

The determinative question is whether the Veteran's current bilateral knee disability is related to service, including the complaints of knee pain in service and the diagnoses of bilateral tendonitis and bilateral tibia plateau stress fractures.  The Board finds that the preponderance of the evidence is against a finding that such a nexus exists.  In this regard, the probative medical evidence, by way of medical opinions, fails to establish such a nexus.  Additionally, the evidence tends to show that the incidents in service resolved without any residual disability.

The Veteran noted in his July 2009 statement that his in-service injury was resolved during service, and his severe knee pain did not begin until October 2002, nearly 16 years after service, with the exception of a brief period in 1992, which was resolved.  Furthermore, the January and November 2009 VA examiners both opined the Veteran's current degenerative joint disease disability was not related to any in-service injury, but rather was age related.  The January 2009 examiner specifically noted that the injury of the kind the Veteran sustained in service has not been shown to cause degenerative joint disease of the knees.  Further, the November 2009 examiner stated that the Veteran's bilateral tibial stress fractures were completely healed and there were no residuals of the injury.  

Moreover, to the extent that the Veteran claims that his current bilateral knee disability is related to service, the Board finds that he is not competent to give opinions regarding the etiology of a medical disability.  He does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, his assertions lack probative value in supporting his claim of service connection.

As the negative VA opinions on the question of nexus carry the most probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral knee disability is related to service.  As such, service connection for a bilateral knee disability is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   


ORDER

Entitlement to service connection for residuals of a bilateral knee injury is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


